Citation Nr: 1605635	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of recovery of overpayment of compensation benefits, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Committee on Waivers and Compromises (Committee) of the RO. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

 The current record shows that an overpayment in the amount of $5,087.00 was created in November 2013 pursuant to the removal of the Veteran's former spouse from her award of compensation benefits.  Thereafter, an award action was processed addition the Veteran's subsequent spouse to her award, and recouping an amount of $4,492.00.  A debt balance of $595.00 remained as a result of the asserted overpayment of VA benefits.
In correspondence received in January 2016, the Veteran formally requested a financial audit of her VA benefits.  As such, the Board finds that this matter is not ready for appellate review and must be remanded so that the AOJ may set forth in the record a written paid and due audit of the Veteran's compensation benefits.  

Additionally, in order to properly address the question of waiver of recovery of compensation benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  On remand, the AOJ must obtain an updated Financial Status Report (VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of compensation benefits is against the principles of equity and good conscience.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take all indicated action to produce a written paid and due audit of the Veteran's compensation benefits.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid to the government at this juncture.  A copy of the written audit must be inserted into the claims file and another provided to the Veteran and her representative. 

2.  The AOJ shall take all indicated action to request that the Veteran complete an updated, current Financial Status Report (VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for her and her dependents.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims file.
3.  The AOJ shall then readjudicate the preliminary issue of whether the overpayment of compensation benefits was properly created (i.e. the validity of the debt), including whether the amount of the adjusted overpayment is proper, and whether the overpayment is the result of sole administrative error by VA.  See 38 C.F.R. § 1.911(c)(1)  (2015); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  

If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the AOJ must first address whether the overpayment was valid and properly created. 

If an overpayment is found to be valid and properly created, the AOJ shall readjudicate whether the Veteran's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965. 

4.  If the determinations of the AOJ remain unfavorable to the Veteran, she and her representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




